Hill, C. J.
1. The judges of the superior courts have jurisdiction to hear and determine certioraries in criminal cases, as in civil cases, in vacation, and in a county other than that wherein the plaintiff in certiorari was tried and convicted. Renal Code, §§ 764,-767; Civil Code, § 4323.
2. The judge of the superior court, on the application of either the plaintiff in certiorari or the solicitor-general, can pass an order fixing a time and place for hearing the certiorari; and when the time and place is *461fixed by the court on the application of the solicitor-general, the solicitor-general shall give the accused or his attorney ten days’ notice in writing of the time and place of the hearing. This notice need not be given by him officially; it is sufficient if given by any one' acting under his direction. If the accused, by his counsel, appear at the time and place so fixed and participate 0ixx the hearing, he will be presumed to have’ waived the ten days’ notice required by statute (Civil Code, § 4324).
Certiorari, from Putnam superior court — Judge Lewis. April 20, 1908.
Submitted June 9,
Decided June 18, 1908.
W. T. Davidson, for plaintiff in error.
J. E. Pottle, solicitor-general, contra.
3. The verdict was fully supported by the evidence, and there was no error in overruling the certiorari. Judgment affirmed.